 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-01757-001-TUC-RM (LAB)
10                 Plaintiff,                           ORDER
11   v.
12   Nicholas Velasquez,
13                 Defendant.
14
15          On October 23, 2019, Magistrate Judge Leslie A. Bowman issued a Report and
16   Recommendation (Doc. 66) recommending that this Court deny Defendant’s Motion to
17   Suppress (Doc. 51). The Government did not file any objections to the Report and
18   Recommendation. Defendant requested and was granted an extension of the deadline for
19   filing objections to the Report and Recommendation (see Docs. 70, 71), but he
20   nevertheless failed to file any objections, and the extended deadline for doing so has now
21   expired.
22          A district judge must “make a de novo determination of those portions” of a
23   magistrate judge’s “report or specified proposed findings or recommendations to which
24   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule
25   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is
26   filed, the court need only satisfy itself that there is no clear error on the face of the record
27   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)
28   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170
 1   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
 2   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
 3   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
 4   clear error unobjected-to portions of Report and Recommendation).
 5         The Court has reviewed Judge Bowman’s Report and Recommendation, the
 6   parties’ briefs, and the record.   The Court finds no clear error in the Report and
 7   Recommendation. The Court notes that, had Defendant filed an objection to the Report
 8   and Recommendation, the fact pattern presented by the record in this case would have
 9   been viewed more stringently.
10         IT IS ORDERED that the Report and Recommendation (Doc. 66) is accepted
11   and adopted in full.
12         IT IS FURTHER ORDERED that Defendant’s Motion to Suppress (Doc. 51) is
13   denied.
14         Dated this 16th day of December, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
